*1210In re K-Mart Corporation et al.; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Iberia, 16th Judicial District Court Div. F, No. 88,853-F; to the Court of Appeal, Third Circuit, No. 2001-0675.
Writ granted. The filing of a bankruptcy petition operates as a stay of all judicial and non-judicial proceedings, with certain enumerated exceptions. 11 U.S.C. Section 362(a). The stay is effective automatically and immediately upon the filing of a bankruptcy petition. Formal service of process is not required, and no particular notice need be given in order to subject a party to the stay. 3 Collier on Bankruptcy Section 262.02 (15th ed.1996); See also, Gulfco Finance v. McCormick, 577 So.2d 778, 780 (La.App. 2d Cir.1991). The Court of Appeal erred in proceeding with oral argument despite the bankruptcy filing. The decision of the Court of Appeal is therefore vacated and this case, is remanded to that court for re-argument and decision, affording counsel for all of the parties the opportunity for participation therein.